Citation Nr: 1417099	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-11 476 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right great toe disability. 

2.  Entitlement to service connection for a low back disability. 

3.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 18, 2006 to May 12, 2013?

4.  What evaluation is warranted for PTSD since May 13, 2013?

5.  What evaluation is warranted for a bilateral hearing loss from May 18, 2006 to October 28, 2008?

6.  What evaluation is warranted for a bilateral hearing loss since October 29, 2008?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1970, and from February 1972 to November 1973.

This matter comes to the Board of Veterans' Appeals  (Board) from a rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in September 2012.  A transcript of that hearing is of record.  This case was remanded for further development in February 2013.  

In a November 2010 rating decision the rating assigned for the appellant's hearing loss was increased to 10 percent effective October 29, 2008.  An August 2013 rating decision increased the rating assigned for a posttraumatic stress disorder to 50 percent effective June 19, 2013.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The record raises the issue of entitlement to service connection for diabetes mellitus, to include secondary to Agent Orange exposure.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Service connection for a right great toe disability was denied in a July 1983 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.   

2.  The evidence added to the record since the July 1983 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  

3.  A lumbar disorder, to include lumbar degenerative disc and joint diseases, was not manifest during active service, lumbar arthritis was not manifest to a compensable degree within one year of separation from active duty, and a lumbar disorder is not otherwise attributable to active service.

4.  Between May 18, 2006 and May 12, 2013, the appellant's posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  

5.  Effective May 13, 2013, the Veteran's posttraumatic stress disorder prevented the appellant from working. 

6.  From May 18, 2006 to October 28, 2008, audiometric testing revealed no greater than a level II right ear hearing loss, and no greater than a level I left ear hearing loss.

7.  Since October 29, 2008, audiometric testing revealed no greater than a level IV hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The July 1983 rating decision denying entitlement to service connection for a right great toe disability is final.  New and material evidence to reopen the claim for service connection for a right great toe disability has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).

2.  A lumbar disorder, to include lumbar degenerative disc and degenerative joint diseases, was not incurred in or aggravated by service, nor may lumbar arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Between May 18, 2006 and May 12, 2013, the criteria for a 50 percent rating, but no more, for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2013).  

4.  Effective May 13, 2013, the criteria for a 100 percent rating for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2013).  

5.  The criteria for an initial compensable rating for a hearing loss from May 18, 2006 to October 28, 2008 were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

6.  The criteria for an evaluation in excess of 10 percent for a hearing loss since October 29, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2008 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  This case was remanded, in part, in February 2013 to obtain and associate with the file current VA treatment records and Social Security Administration records.  These records have been associated with the file.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.


New and Material 

Generally, a claim which has been denied in an unappealed rating decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  
 
The Veteran appeals the decision denying his effort to reopen his claim of entitlement to service connection for a right great toe disability.  In February 1983, the Veteran submitted a claim of entitlement to service connection for wounds received in combat.  In a July 1983 rating decision, service connection for residuals of a right great toe fracture was denied.  At that time the service treatment records revealed no complaints or findings regarding a right great toe disorder.  A March 1983 VA examination revealed no findings pertaining to a right great toe disorder, but the examiner diagnosed a healed right great toe fracture.  

The Veteran was notified of the July 1983 rating decision that month.  While he submitted a notice of disagreement to the July 1983 decision, he did not specifically appeal the decision regarding the right great toe and/or submit new and material evidence within the one year appeal period.  The July 1983 decision is therefore final.  38 U.S.C.A. § 7105.
 
Since the last final denial, the Veteran has resubmitted evidence showing continued complaints of a fractured right great toe.  He claimed he received several wounds in service that were not documented but they remain real.  He testified in September 2012 that he fractured his toe in service but did not realize it until about two or three days after.  

The Veteran was afforded a VA examination in July 2013, hammertoes and right first metatarsophalangeal degenerative joint disease was diagnosed.  During this examination, the Veteran reported a service related toe injury.  The VA examiner noted that service treatment records were negative for documentation of toe fracture, degenerative joint disease and/or hammertoe deformity.  According to the VA examiner, ten years post service in 1983 a healed fracture right great toe or first toe was diagnosed.  The examiner stated that service treatment records did not show any fracture injuries involving the right foot or toes in service, and post service records do not show any chronic right foot symptoms requiring treatment until many years after service.  Therefore, the examiner opined that it was less likely as not that the Veteran's right first toe degenerative joint disease and hammertoe deformity of the second toe had an onset in service or are service related.  

On careful review of the record, the Board finds that new and material evidence to reopen the claim for service connection for a right great toe disability has not been submitted.  This claim was previously denied on the basis that service connection for fracture of right great toe had not been established inservice.  The evidence received since the last final denial consists of documents which show that the Veteran has a right toe disability, but the accompanying medical opinion found no relationship between the disorder and service.  

Although the Veteran has resubmitted evidence showing continued complaints of fractured right great toe and his assertions of an in service onset, that fact had already been established.  Therefore, such evidence is cumulative.  Additionally, while he was afforded a VA examination in July 2013, the examiner opined that it was less likely as not that the Veteran's right first toe degenerative joint disease and hammertoe deformity of the second toe had an onset in service or are service related.  This opinion is against a finding of service connection.  

Here service connection for a right great disability was denied in the past because the evidence failed to show service connection had been established.  No material facts have changed, and it is well to note that the VA examiner considered more than just the negative service medical records.  That examiner also considered the lack of chronic disability since service.  As before, there is no medical evidence of a continuity of symptoms since separation from service and there is no competent evidence linking a current right great toe disability to service.  As such, the Board finds that new and material evidence has not been presented, and the claim may not be reopened.  

Service Connection 
 
The Veteran appeals the denial of service connection for a back disability.  The appellant's DD 214 shows that he engaged in combat.  He claims he injured his back in 1969 while in service and has had back symptoms since that time.  During his September 2012 hearing, he expressed that his back disability resulted from carrying heavy loads in combat. 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for arthritis may be granted if the disorder is manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Based on the evidence of record, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for a lumbar disability.  To that end, service treatment records are negative for any diagnoses, treatment and/or complaints for the lumbar spine.  In fact, at the August 1970 separation examination from his first period of service, which took place in the continental United States, i.e., outside of a combat zone, the Veteran's spine was clinically evaluated as normal.  Further, there is no evidence of compensably disabling arthritis within one year of separation from either term of active duty.  

While the Veteran reported injuring his back in 1969 and having ongoing pain since that time, his August 1970 examination revealed normal clinical findings for the spine.  Additionally, the March 1983 VA examination revealed basically normal muscular development with full mobility of the joints and spine.  A review of the record discloses that the Veteran's lumbar disorder first manifested many decades post service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 
The claims folder does not contain any competent evidence relating the Veteran's lumbar disability to service.  The Board has reviewed all service treatment records, all VA medical records of file and private treatment records.  These records do not include any opinion linking the Veteran's disability to service.  Rather, the July 2013 VA examiner opined that the Veteran's lumbar spine disability less likely as not had its onset in service or is related to service.  The examiner reasoned there were no evidence showing a back injury or symptoms in service or ongoing back symptoms over the years after service requiring treatment.  The examiner further noted that the first notation of back pain in the medical records was more than 35 years post service and that the Veteran's x rays showed mild degenerative changes which could be age related.  

The Veteran is competent to report back problems.  To the extent that the appellant claims a history of back problems since separation, however, the Board finds such an assertion not credible.  Simply put, if the Veteran truly was having back problems since service, it is more believable to conclude that he would have sought treatment for the disorder prior to 2006.  It is also more likely that if he was having back problems from carrying heavy loads in combat, a back disorder would have been diagnosed at separation from active duty in August 1970.  

The Board finds the VA medical opinion, service treatment records, and historical record persuasive and assigns them great probative weight.  The VA opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based his opinions on a review of the claim folders as well as a complete physical examination.  The opinion is reasoned and supported by and consistent with the historical record.  Hence, it is afforded greater probative weight than the lay assertions of the Veteran that are presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).

In sum, the most probative evidence of record is devoid of a showing that the Veteran's lumbar spine disability is related to service.  Hence, entitlement to service connection is denied. 

In making this decision the Board acknowledges the fact that the appellant is a combat veteran.  Under 38 U.S.C.A. § 1154(b), combat veterans are entitled to certain presumptions for direct service connection.  In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit  articulated a three-step sequential analysis to be reviewed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  

Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the Veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the Veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.  Under the third Collette step VA weighs the evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted. 

On review, the Board finds that the Veteran has not met the requirements of step one since he has not proffered satisfactory evidence of direct service incurrence. While the appellant has described the physical demands placed on his back in-service, his lay report alone is not sufficient to conclude that he had lumbar degenerative disc and joint diseases in-service.  Simply put, his lay report addressing the demands of combat standing alone is not evidence to allow a reasonable fact finder to conclude that his current lumbar spine disability was directly incurred in-service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, arthritis of the lumbar spine, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b). 

Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 . Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.


PTSD

The Veteran's posttraumatic stress disorder is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the global assessment of functioning score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran appeals the assignment of a 30 percent rating for posttraumatic stress disorder from May 18, 2006 to June 18, 2013, and a 50 percent rating thereafter.  Based on the evidence presented, the Board finds that a 50 percent rating for PTSD is warranted prior to May 13, 2013, and that a 100 percent rating is warranted thereafter.  To that end, a 50 percent disability rating for posttraumatic stress disorder is warranted where there is evidence of occupational and social impairment with reduced reliability and productivity.  Given the evidence discussed in the December 2006, July 2007, and June 2010 VA reports, the Veteran's lay statements, Vet Center treatment notes and private examinations of August and November 2012, the criteria for a 50 percent rating for PTSD were met between May 18, 2006 and May 12, 2013.  Hence, entitlement to a 50 percent rating for PTSD is granted for that term.

The Board finds, however, that at no time between May 18, 2006 and May 12, 2013 were the criteria for a rating of 70 percent or higher met.  To that end, VA examinations revealed that the Veteran remained alert, oriented, and with normal speech and thought processes.  Although he had mild memory loss at times, his concentration was within normal limits.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  While he reported irritability and neglecting personal hygiene, the objective evidence of record is devoid of a showing of unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  Rather, his appearance and hygiene were deemed appropriate by the varying examiners.  Given the absence of symptoms during this period such as suicidal ideation or obsessional rituals that interfered with the Veteran's routine activities; given the absence of illogical speech, or near- continuous panic or depression; and given the absence of an inability to establish and maintain effective relationships, the Board finds that a 70 percent rating was  not in order for this term.

The Board, however, finds that the appellant's posttraumatic stress disorder prevented employment effective May 13, 2013, and as such a 100 percent rating is warranted from that date.  While Social Security records showed that an affective/mood disorder was a secondary disorder which prevented employment, that agency found a lung disorder to be the primary basis for granting disability benefits from January 31, 2011.  It did not find that posttraumatic stress disorder prevented employment.  Rather, it was not until May 13, 2013, that VA received evidence that posttraumatic stress disorder prevented employment.  In this regard, on that date a VA social worker opined that appellant suffered from severe depression, sleep disturbance with nightmares, daily panic attacks, hypervigilance, intrusive thoughts, and flashbacks.  The appellant was noted to require weekly therapy.  The social worker opined that these factors prevented the appellant from maintaining employment.  While there are other opinions of record, the Board finds that the doctrine of reasonable doubt warrants resolving that doubt in the appellant's favor.  Hence, effective May 13, 2013, the Board assigns a 100 percent rating for posttraumatic stress disorder.  

Hearing Loss 

The Veteran's service-connected bilateral hearing loss disability has been rated by the RO under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d) . 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86.  

The December 2006 audiological evaluation revealed an average pure tone loss of 40 decibels with speech recognition of 96 percent each ear.  This corresponds to a numeric designation of Level I hearing for each ear.  38 C.F.R. § 4.87, Table VI.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. 

The July 2007 audiological evaluation revealed an average right ear pure tone loss of 53.75 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 46.25 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations again result in assigning a noncompensable rating under Diagnostic Code 6100. 38 C.F.R. § 4.85 , Table VII. 

The March 2008 audiological evaluation revealed an average right ear pure tone loss of 51.25 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 47.5 decibels with speech recognition of 100 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100. 38 C.F.R. § 4.85 , Table VII. 

As shown above, the audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time.  Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz.  Accordingly, a compensable evaluation for bilateral hearing loss from May 18, 2006 to October 28, 2008 is not warranted.  

A review of the record also discloses that a rating higher than 10 percent disabling since October 28, 2008 is not warranted.  To that end, the Board notes that an October 2008 private evaluation conducted by Atlanta Ent, Sinus and Allergy Associates appears in graph form only.  There is also no showing that the Maryland CNC test was used in determining the speech recognition scores.  The Board notes, however, that the scores rendered during the private examination appear consistent with the other audiological evaluations of record.  Although there is no affirmative showing of the use of the Maryland CNC, the Board will assume that the Maryland CNC word list was used in computing the private speech recognition scores in this determination.  

Interpreting the October 2008 graph reveals an average right ear pure tone loss of 72.5 decibels with speech recognition of 80 percent.  This corresponds to a numeric designation of Level IV hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 66.25 decibels with speech recognition of 76 percent.  These findings are consistent with Level IV hearing in the left ear.  These combined numeric designations result in a rating of 10 percent under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. 

The June 2010 audiological evaluation revealed an average right ear pure tone loss of 71.25 decibels with best performance speech recognition of 76 percent.  This corresponds to a numeric designation of Level IV hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 60 decibels with best performance speech recognition of 84 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a rating of 10 percent under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. 

The July 2013 audiological evaluation revealed an average right ear pure tone loss of 53.75 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 48.75 decibels with speech recognition of 84 percent.  These findings are consistent with Level II hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII. 

The above audiometric examinations support a 10 percent rating for bilateral hearing loss disability and no more since October 29, 2008.  Additionally, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing does not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold are 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz.  

The Board finds the Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations warrant no more than a noncompensable evaluation prior to October 29, 2008 and 10 percent disability evaluation thereafter.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the ratings assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Based on the foregoing, an evaluation higher than 0 percent disabling for bilateral hearing loss prior to October 29, 2008 and higher than 10 percent thereafter must be denied.  Although the appellant asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professionals are more probative.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

All Rating Claims 

The Board has considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms such as impaired hearing, and greater social and occupational impairment, these symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

New and material evidence has not been received; the claim of entitlement to service connection for a right great disability is not reopened.

Entitlement to service connection for a low back disability is denied.  

Entitlement to an evaluation of 50 percent for PTSD from May 18, 2006 to May 12, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 100 percent evaluation for PTSD from May 13, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable evaluation for a bilateral hearing loss from May 18, 2006 to October 28, 2008 is denied.  

Entitlement to an evaluation higher than 10 percent for bilateral hearing loss since October 29, 2008 is denied.  





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


